This summary proceeding is similar to one brought by Jacob Pohs against the same attorney and grows out of the same agreement, which is silent as to how the amount received in settlement of petitioner’s stockholder’s derivative action and Pohs' action for conversion of assets should be apportioned among petitioner, Pohs and one Hirseh, who also has instituted a summary proceeding against appellant. For the reasons indicated in our decision in Matter of Pohs (243 App. Div. 709), the order granting petitioner’s motion to confirm the report of the official referee and directing respondent to pay petitioner $2,256.65 is reversed on the law and facts, without costs, the motion denied and the proceeding dismissed, without costs. The findings of the official referee numbered 14 and 16 are reversed. Appeals from orders entered June 11, 1934, and May 15, 1935, dismissed. Lazansky, P. J., Young, Davis, Johnston and Adel, JJ., concur.